               Case 2:20-cv-01174-RAJ Document 43 Filed 10/06/20 Page 1 of 10



1
                                                                  The Honorable Richard A. Jones
2

3

4

5

6

7

8

9

10                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
11                                   AT SEATTLE
12

13   JESSICA BENTON, SHELBY BRYANT,                     Case No. 2:20-cv-01174-RAJ
     ANNE MARIE CAVANAUGH, ALYSSA
14   GARRISON, AND CLARE THOMAS
15
                      Plaintiffs,                       PRAECIPE TO ATTACH
16
     vs.
17
     CITY OF SEATTLE,
18
                      Defendant
19

20   TO THE CLERK OF THE COURT:

21   You will please find corrected signature pages for the following:

22         •   Dkt. 32: Declaration of Jessica Benton;

23         •   Dkt. 33: Declaration of Shelby Bryant;

24         •   Dkt. 34: Declaration of Annemarie Cavanaugh;
25         •   Dkt. 35: Declaration of Alyssa Garrison;
26         •   Dkt. 37: Declaration of Marcus Kulik;
27         •   Dkt. 39: Declaration of Chris Rojas; and
28
                                                                               SMITH LAW, LLC
     PRAECIPE TO ATTACH - 1                                                       4301 NE 4th St.
                                                                                     PO Box 2767
                                                                               Renton, WA 98059
                                                                              Tel: (206) 715-4248
     2:20-cv-01174-RAJ                                                        Fax: (206) 900-2664
            Case 2:20-cv-01174-RAJ Document 43 Filed 10/06/20 Page 2 of 10



1
        •   Dkt. 41: Declaration of Keaton Slansky.
2

3
     DATED this 6th day of October, 2020.
4
                                         SMITH LAW, LLC
5
                                        By /s/ Talitha Hazelton
6
                                           Talitha Hazelton, WSBA No. 52460
7                                          4301 NE 4th St.
                                           PO BOX 2767
8                                          Renton, WA 98058
9
                                           talitha@thesmithlaw.com
                                           Tel: (206) 715-4248
10                                         Fax: (206) 900-2664
                                           Attorney for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      SMITH LAW, LLC
     PRAECIPE TO ATTACH - 2                                              4301 NE 4th St.
                                                                            PO Box 2767
                                                                      Renton, WA 98059
                                                                     Tel: (206) 715-4248
     2:20-cv-01174-RAJ                                               Fax: (206) 900-2664
           Case 2:20-cv-01174-RAJ Document 43 Filed 10/06/20 Page 3 of 10



1                                CERTIFICATE OF SERVICE
2
            I hereby certify that on October 6, 2020 I electronically filed the foregoing with the
3
     Clerk of the Court using the CM/ECF system which will send notification of such filing to
4
     all counsel of record.
5

6           I declare under penalty of perjury under the laws of the United States of America

7    the foregoing is true and correct.
8
            Dated this 6th day of October, 2020 at Seattle, Washington.
9

10
                                     J. Talitha Hazelton
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CERTIFICATE OF SERVICE                                                    SMITH LAW, LLC
                                                                                  4301 NE 4th St.
                                                                                     PO Box 2767
                                                                               Renton, WA 98059
                                                                           sade@thesmithlaw.com
                                                                              Tel: (206) 715-4248
                                                                              Fax: (206) 900-2664
             Case 2:20-cv-01174-RAJ Document 43 Filed 10/06/20 Page 4 of 10



1             17. On September 7, 2020, I witnessed via livestream SPD officers respond to a Labor Day march

2                  to the Seattle Police Officer’s Guild office. Within minutes of arriving at the office, SPD

3                  officers converged on protestors, using crowd control weapons.

4                      a.   The march was very calm before SPD engaged, there were even young children in

5                           attendance.

6             18. After observing this response, I do not feel safe attending future protests until SPD is enjoined

7                  from using such extreme force against protestors without provocation.

8             19. I recognize that protests will continue to occur as they have been for months. Especially as the

9                  election approaches, these protests against police brutality will likely increase. I have identified

10                 the following protests that I would like to be able to attend, however I am not sure that I will

11                 feel safe enough to participate.

12                     a.   Recurring Protests:

13                                i. Every Day Morning Marches, Monday-Friday at 9:00 AM, various locations

14                               ii. Every Day Evening Marches, Monday-Friday at 7:00 PM, various locations

15                               iii. Black Indigenous Coalition March, Fridays at 5:00 PM, Capitol Hill

16                     b.   Upcoming protests can be found at: tinyurl.com/seattleBLMcalendar.

17            20. I fear for my safety in attending other events such as community gatherings and vigils, even if

18                 they do not typically garner police presence, because SPD has chosen to treat all of these

19                 events as riots.

20            21. Until SPD is enjoined from using chemical agents, projectile guns, or blast balls, I will not feel

21                 safe attending protests and will only continue attending protests if I can find and afford

22                 protective gear.

23            EXECUTED on this 26th day of September 2020 at Seattle, WA.

24            I declare under penalty of perjury under the laws of the United States and the State of Washington

25   that the foregoing is true and correct.

26

27                                                           Jessica Benton

28   DECLARATION OF JESSICA BENTON IN SUPPORT OF                                             SMITH LAW, LLC
     MOTION FOR PRELIMINARY INJUNCTION - 3                                                      4301 NE 4th St.
                                                                                 PO Box 2767 Renton, WA 98059
                                                                                         sade@thesmithlaw.com
                                                                                            Tel: (206) 715-4248
                                                                                            Fax: (206) 900-2664
             Case 2:20-cv-01174-RAJ Document 43 Filed 10/06/20 Page 5 of 10



1                               iii. Black Indigenous Coalition March, Fridays at 5:00 PM, Capitol Hill

2                      b.   Upcoming protests can be found at: tinyurl.com/seattleBLMcalendar.
3             24. I also fear for my safety in attending other events such as community gatherings and vigils,

4                  even if they do not typically garner police presence, because SPD has chosen to treat all of

5                  these events as riots.

6             25. Until SPD is enjoined from using chemical agents, projectile guns, or blast balls, I will not feel

7                  safe attending protests/will only continue attending protests if I can find and afford protective

8                  gear.

9             EXECUTED on this 26th day of September 2020 at Seattle, WA.

10            I declare under penalty of perjury under the laws of the United States and the State of Washington

11   that the foregoing is true and correct.

12

13

14                                                          Shelby Bryant

15

16

17

18

19

20

21

22

23

24

25

26

27

28   BRYANT DECLARATION IN SUPPORT OF MOTION                                                 SMITH LAW, LLC
     FOR PRELIMINARY INJUNCTION - 4                                                             4301 NE 4th St.
                                                                                 PO Box 2767 Renton, WA 98059
                                                                                         sade@thesmithlaw.com
                                                                                            Tel: (206) 715-4248
                                                                                            Fax: (206) 900-2664
             Case 2:20-cv-01174-RAJ Document 43 Filed 10/06/20 Page 6 of 10



1             16. After observing this response, I do not feel safe attending future protests until SPD is enjoined

2                  from using such extreme force against protestors without provocation.

3             17. I recognize that protests will continue to occur as they have been for months. Especially as the

4                  election approaches, these protests against police brutality will likely increase. I have identified

5                  the following protests that I would like to be able to attend, however I am not sure that I will

6                  feel safe enough to participate.

7                      a.   Recurring Protests:

8                                 i. Every Day Morning Marches, Monday-Friday at 9:00 AM, various locations

9                                ii. Every Day Evening Marches, Monday-Friday at 7:00 PM, various locations

10                              iii. Black Indigenous Coalition March, Fridays at 5:00 PM, Capitol Hill

11                     b. Upcoming protests can be found at: tinyurl.com/seattleBLMcalendar.
12            18. I also fear for my safety in attending other events such as community gatherings and vigils,

13                 even if they do not typically garner police presence, because SPD has chosen to treat all of

14                 these events as riots.

15            19. Until SPD is enjoined from using chemical agents, projectile guns, or blast balls, I will not feel

16                 safe attending protests.

17            EXECUTED on this 26th day of September 2020 at Seattle, WA.

18            I declare under penalty of perjury under the laws of the United States and the State of Washington

19   that the foregoing is true and correct.

20

21
                                                             Anne Marie Cavanaugh
22

23

24

25

26

27

28   CAVANAUGH DECLARATION IN SUPPORT OF                                                     SMITH LAW, LLC
     MOTION FOR PRELIMINARY INJUNCTION - 3                                                      4301 NE 4th St.
                                                                                 PO Box 2767 Renton, WA 98059
                                                                                         sade@thesmithlaw.com
                                                                                            Tel: (206) 715-4248
                                                                                            Fax: (206) 900-2664
             Case 2:20-cv-01174-RAJ Document 43 Filed 10/06/20 Page 7 of 10



1             27. I also fear for my safety in attending other events such as community gatherings and vigils,

2                  even if they do not typically garner police presence, because SPD has chosen to treat all of

3                  these events as riots.

4             28. Until SPD is enjoined from using chemical agents, projectile guns, or blast balls, I will not feel

5                  safe attending protests.

6             EXECUTED on this 26th day of September 2020 at Seattle, WA.

7             I declare under penalty of perjury under the laws of the United States and the State of Washington

8    that the foregoing is true and correct.

9

10
                                                            Alyssa Garrison
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   GARRISON DECLARATION IN SUPPORT OF MOTION                                              SMITH LAW, LLC
     FOR PRELIMINARY INJUNCTION - 4                                                            4301 NE 4th St.
                                                                                PO Box 2767 Renton, WA 98059
                                                                                        sade@thesmithlaw.com
                                                                                           Tel: (206) 715-4248
                                                                                           Fax: (206) 900-2664
           Case 2:20-cv-01174-RAJ Document 43 Filed 10/06/20 Page 8 of 10



 1          3. On September 22, 2020, hours after the Seattle City Council vote to reduce
 2
                funding of SPD, SPD officers responded to a group of protestors outside of the
 3
                East Precinct on 12th Ave and Pine. I recorded a one minute and eight second
 4
                video of this incident, which can be viewed on Twitter here:
 5

 6              https://twitter.com/MarcusKulik/status/1308671251594977280?s=20.

 7                  a. At 0:08, a blast ball is deployed.
 8
            EXECUTED on this 23rd day of September 2020 at Seattle, WA.
 9
            I declare under penalty of perjury under the laws of the United States and the State
10
     of Washington that the foregoing is true and correct.
11

12

13

14
                                                  Marcus Kulik
15

16

17

18

19

20

21

22

23

24

25

26

27

28   DECLARATION OF MARCUS KULIK IN SUPPORT OF                                SMITH LAW, LLC
     MOTION FOR PRELIMINARY INJUNCTION - 2                                       4301 NE 4th St.
                                                                  PO Box 2767 Renton, WA 98059
                                                                          sade@thesmithlaw.com
                                                                             Tel: (206) 715-4248
                                                                             Fax: (206) 900-2664
           Case 2:20-cv-01174-RAJ Document 43 Filed 10/06/20 Page 9 of 10



1          I declare under penalty of perjury under the laws of the United States and the State
     of Washington that the foregoing is true and correct.
2

3

4
                                                 Chris Rojas
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DECLARATION OF CHRIS ROJAS - 2                                           SMITH LAW, LLC
                                                                                 4301 NE 4th St.
                                                                  PO Box 2767 Renton, WA 98059
                                                                          sade@thesmithlaw.com
                                                                             Tel: (206) 715-4248
                                                                             Fax: (206) 900-2664
            Case 2:20-cv-01174-RAJ Document 43 Filed 10/06/20 Page 10 of 10



1             6.   Protective gear is absolutely necessary to attend any protest because of SPD’s misuse of crowd

2                  control weapons.

3             EXECUTED on this 27th day of September 2020 at Seattle, WA.

4             I declare under penalty of perjury under the laws of the United States and the State of Washington

5    that the foregoing is true and correct.

6

7

8                                                          Keaton Slansky

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   DECLARATION OF KEATON SLANSKY IN SUPPORT                                             SMITH LAW, LLC
     OF MOTION FOR PRELIMINARY INJUNCTION - 2                                                4301 NE 4th St.
                                                                              PO Box 2767 Renton, WA 98059
                                                                                      sade@thesmithlaw.com
                                                                                         Tel: (206) 715-4248
                                                                                         Fax: (206) 900-2664
